           Case 5:20-cv-01357-JKP Document 16 Filed 01/13/21 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

PM EMUCH, A# 203 802 870,                        §
                                                 §
                     Petitioner,                 §
                                                 §
vs.                                              §
                                                 §
ANDREW HURON, Officer–In–Charge,                 §
South Texas Ice Processing Center;               §
DANIEL BIBLE, Field Operations                   §
Director, United States Immigration and          §
Customs Enforcement, Office of Detention         §
and Removal Operations, Department of            §
Homeland Security; MATTHEW T.                    §    SA-20-CV-1357-JKP
ALBENCE, Acting Director, United                 §
States    Immigration     and   Customs          §
Enforcement, Office of Detention and             §
Removal     Operations;     DEREK      N.        §
BENNER, Acting Deputy Director, United           §
States    Immigration     and   Customs          §
Enforcement, Department of Homeland              §
Security;   CHAD        WOLF,     Acting         §
Secretary, United States Department of           §
Homeland Security; and RAY CASTRO,               §
Warden, South Texas Ice Processing               §
Center,1                                         §
                                                 §
                     Respondents.                §

                                     DISMISSAL ORDER

       Before the Court is the 28 U.S.C. § 2241 Habeas Corpus Petition (ECF No. 1) filed by PM

Emuch (“Petitioner”), who challenges his detention pending removal by the Bureau of

Immigration and Customs Enforcement (ICE). On January 6, 2021, Respondents advised the

Court that on December 18, 2020, Petitioner was released under an Order of Supervision. (ECF

No. 15).

       A case is moot “when the issues presented are no longer ‘live’ or the parties lack a legally

cognizable interest in the outcome.” U.S. Parole Comm’n v. Geraghty, 445 U.S. 388, 396 (1980)

(internal citation omitted). A habeas corpus petition is moot, and a federal court is without

jurisdiction to address the merits, where the petitioner seeks release but is released from custody
             Case 5:20-cv-01357-JKP Document 16 Filed 01/13/21 Page 2 of 2


before the case can be heard. Lane v. Williams, 455 U.S. 624, 631 (1982).

       While physical detention is not required for a petitioner to meet the custody requirement

and obtain habeas relief, Rumsfeld v. Padilla, 542 U.S. 426 (2004), before a court can exercise

habeas jurisdiction over a petitioner no longer in custody, “the petitioner must demonstrate that . .

. his subsequent release has not rendered the petition moot, i.e., that he continues to present a case

or controversy under Article III, § 2 of the Constitution.” Zalawadia v. Ashcroft, 371 F.3d 292, 296

(5th Cir. 2004). “The petitioner presents an Article III controversy when he demonstrates ‘some

concrete and continuing injury other than the now-ended [detention] -- a ‘collateral consequence

of the conviction.’” Id. at 297 (quoting Spencer v. Kemna, 523 U.S. 1, 7 (1998)).

       In this case, Petitioner sought solely his release from ICE custody. As a result, his release

renders his Section 2241 petition moot. See Francis v. Lynch, 622 F. App’x 455, 455–56 (5th Cir.

2015) (challenge to ICE detention pending removal was moot where petitioner was no longer

detained).

       Accordingly, Petitioner’s 28 U.S.C. § 2241 Habeas Corpus Petition (ECF No. 1) is

DISMISSED WITHOUT PREJUDICE AS MOOT.

       IT IS SO ORDERED.

       SIGNED this 13th day of January, 2021.




                                       JASON PULLIAM
                                       UNITED STATES DISTRICT JUDGE




                                                  2
